NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NATIVIDAD RAMOS-MARROQUIN,                      No.    16-71341

                Petitioner,                     Agency No. A205-855-677

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Natividad Ramos-Marroquin, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her motion for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance and review de novo questions of law. Ahmed v. Holder,

569 F.3d 1009, 1012 (9th Cir. 2009). We deny the petition for review.

      The agency did not abuse its discretion in denying for lack of good cause

Ramos-Marroquin’s motion for a further continuance, where Ramos-Marroquin

was not eligible to adjust her status, and post-conviction relief remained a

speculative possibility at the time of her final hearing. See 8 C.F.R. § 1003.29;

Ahmed, 569 F.3d at 1012 (outlining factors for the reviewing court to consider

when reviewing the agency’s denial of a continuance); Singh v. Holder, 638 F.3d

1264, 1274 (9th Cir. 2011) (“[T]he IJ [is] not required to grant a continuance based

on . . . speculations.”); cf. Malilia v. Holder, 632 F.3d 598, 606 (9th Cir. 2011)

(listing factors the agency should consider in determining whether to continue

proceedings for adjudication of a pending visa petition).

      The record does not support Ramos-Marroquin’s contention that the agency

failed to apply the correct standard or consider relevant factors in denying the

continuance.

      PETITION FOR REVIEW DENIED.




                                          2                                    16-71341